DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 are cancelled. Claim 22 is withdrawn. Claims 8-21 and 23 are presently examined.

Applicant’s arguments regarding the objection to the drawings have been fully considered and are persuasive. The objection of 2/2/2021 is withdrawn.

Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive. The objections of 2/2/2021 are overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10, 12, 14-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,776,364).

Regarding claim 8, Wang discloses a 3D printing system (abstract) in which an existing second object manufactured by any apparatus is placed in the printing area (column 5, lines 41-53). The 3D printer has a print head (figure 2A, reference numeral 2A03) and a printing platform (column 5, lines 28-40, figure 2A, reference numeral 2A02). A camera takes images of the existing second object that are used to determine the pose of the existing second object and its location relative to a printing coordinate system (column 8, lines 12-38), which is considered to meet the claim limitation of a first 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the existing second object using the 3D printing system. One would have been motivated to do so since Wang discloses that the existing second object can be manufactured by any apparatus.

Regarding claim 10, Wang discloses that the second predetermined object is a cup (column 5, lines 41-53).

Regarding claim 12, the alignment of Wang is considered to meet the claim limitation of mapping.

Regarding claim 14, the alignment of Wang is considered to meet the claim limitation of relative position.

Regarding claim 15, Wang discloses that the image includes a first part of the 3D printer made from a printed object (column 9, lines 30-49) and located on the build platform (column 6, lines 23-26, figure 2a, reference numeral 2A04). The first part is used to determine the camera pose (column 9, lines 15-29). Wang additionally discloses that two images are taken to determine position by triangulation (column 11, lines 25-37) and that each image has a different pose (column 11, lines 38-59), indicating that a third coordinate system would be present.

Regarding claim 16, Wang discloses that the two poses of the cameras are estimated in the coordinate system associated with the 3D printer and therefore the build platform since the platform is a part of the 3D printer (column 11, lines 25-37).

Regarding claim 17, Wang discloses that the printing is done by the 3D printer (column 9, lines 30-49).

Regarding claim 18, Wang discloses that the first part has a known spatial relationship with the printing coordinate system (column 4, lines 1-15). Although the first part is 3D dimensional its surface must form an image.

Regarding claim 19, Wang discloses that the first part has a known spatial relationship with the printing coordinate system (column 4, lines 1-15).

Regarding claim 23, Wang discloses a 3D printing system (abstract) in which an existing second object manufactured by any apparatus is placed in the printing area (column 5, lines 41-53). The 3D printer has a print head (figure 2A, reference numeral 2A03) and a printing platform (column 5, lines 28-
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the existing second object using the 3D printing system. One would have been motivated to do so since Wang discloses that the existing second object can be manufactured by any apparatus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,776,364) as applied to claim 8 above, and further in view of Comb (US 9,770,869).

Regarding claim 9, modified Wang teaches all the claim limitations as set forth above. Wang additionally discloses that the first object is made from a model (column 8, lines 39-51). Modified Wang does not explicitly teach obtaining feedback to ensure the first object volumetrically matches the model.
Comb teaches a method for printing a three dimensional part by additive manufacturing which provides compensation for topographical error regions (abstract) in which pending bitslices are modified to correct for errors detected (column 16, lines 4-17) based on a composite image of the previously fabricated layers (column 15, lines 38-46).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fabrication of the first part of modified Wang with the compensation of Comb. One would have been motivated to do so since Comb teaches a three dimensional printing method that compensates for topographical error regions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,776,364) as applied to claim 8 above, and further in view of Joyce (US 10,232,553).

Regarding claim 11, modified Wang teaches all the claim limitations as set forth above. Modified Wang does not explicitly teach a grid.
Joyce teaches an additive manufacturing device (column 4, lines 65-67) that is calibrated using a calibration object in the form of a grid of 4 tiered test structures (column 6, lines 63-67) corresponding to different build areas (column 4, lines 33-64). A user inspects the calibration object after fabrication to provide input as to success and failures in fabrication (column 7, lines 1-16).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging and aligning of modified Wang with the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,776,364) as applied to claim 12 above, and further in view of Huang (US 2012/0180084, hereafter referred to as Huang ‘084).

Regarding claim 13, modified Wang teaches all the claim limitations as set forth above. Wang additionally discloses that the image transformation is performed by homography (column 11, lines 1-21). Modified Wang does not explicitly teach a homography matrix representation.
Huang ‘084 teaches a homography matrix that enables camera image data to be mapped onto a model of a field using a linear transform [0033].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the homography of modified Wang with the homography matrix of Huang ‘084. One would have been motivated to do so since Wang discloses a homography transformation and Huang ‘084 teaches a homography matrix that maps camera image data.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,776,364) as applied to claim 15 above, and further in view of Huang (US 9,886,526, hereafter referred to as Huang ‘526)

Regarding claim 20, modified Wang teaches all the claim limitations as set forth above. Modified Wang does not explicitly teach calibrating the printer prior to fabrication of any object.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging of the first part with the calibration of Huang ‘526. One would have been motivated to do so since Huang ‘526 teaches that calibrating the 3D printer prior to fabrication reduces geometric errors.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,776,364) as applied to claim 8 above, and further in view of Hernandez (US 7,387,359).

Regarding claim 21, modified Wang teaches all the claim limitations as set forth above. Wang additionally discloses that the 3D printer has multiple print heads (column 8, lines 1-8). Modified Wang does not explicitly teach each print head associated with a different coordinate system.
Hernandez teaches a method for producing three dimensional objects (abstract) in which correction factors for the multiple printheads are determined to correct for printhead and mounting variations (column 3, lines 36-54).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the printing coordinate system and multiple print heads of modified Wang with the individual correction factors of Hernandez. One would have been motivated to do so since Hernandez teaches that multiple printheads need to be individually calibrated.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Wang a different fabrication order than claimed, 
Regarding (a), applicant’s comments appear to stem from confusion regarding the nomenclature of the Office action. Wang refers to the preexisting object as the “second object” and the object fabricated during its process as the “first object.” The Examiner is unaware of any reason why the preexisting object should be referred to as “second” when it was clearly provided prior to the first object, this is nevertheless the terminology used throughout Wang. The Office action refers to the preexisting object as the second object to align with the terminology of Wang. References in the Office action to the “second object” should therefore be understood as corresponding to the claimed “first object.”
Regarding (b), it is necessary to understand the modification to Wang such that the preexisting object is also manufactured using the fabrication process of Wang. In the fabrication process of Wang, an object is fabricated in printing coordinate system (column 6, lines 9-19). The preexisting object must have been represented in a printing coordinate system since Wang requires this to fabricate any object. Then, in preparation to fabricate the first object (terminology in reference to Wang not applicant’s claims), the preexisting object is imaged and a camera pose is determined (column 8, lines 12-21) which includes a different coordinate system based on Euler angle parameters and degrees of freedom (column 6, lines 27-39). Finally, a pose of the preexisting object is determined relative to the printing coordinate system is determined (column 8, lines 21-24). This determination is carried out using a computer (column 7, lines 15-21) and is therefore numerical, and it is also evidently a relationship between the two coordinate systems.
Regarding (c), the claim does not require that the third coordinate system be known at any specific time, such as prior to any printing process. Rather it requires that a third coordinate system be 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748